Citation Nr: 0502385	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-00 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from February 1981 to May 1981 
and from March 1984 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing testimony is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

At the hearing, the veteran stated that he was injured during 
an airborne exercise, when the pre-static line entangled his 
left arm as he jumped from the aircraft.  The service medical 
records document the incident and an injury to the veteran's 
left shoulder, for which he is service connected, as well as 
acute back pain.  The veteran also stated that a private 
doctor had expressed the opinion that that his hip and back 
conditions are related to his in-service injury.

In a decision, dated in February 2004, the veteran was 
awarded Social Security Administration disability benefits, 
in part, on the basis of hip and back disabilities. 

As the veteran has identified additional evidence to 
substantiate his claims, under the duty to assist, 38 C.F.R. 
§ 3.159, the case is REMANDED for the following:

1.  Ask the veteran for further 
information in order to obtain the 
records of the private doctor who related 
the 


veteran's hip and back disabilities to 
the in-service injury and to obtain the 
records of a 1986 evaluation of disc 
disease. 

2.  Obtain records of the Social Security 
Administration, pertaining to disability 
benefits awarded in 2004. 

3.  After the above is completed, 
adjudicate the claims.  If any benefit is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



